PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/667,278
Filing Date: August 02, 2017
Appellant(s): GRIGG, ALASTAIR ET AL.



__________________
Jose M. Nunez
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed August 12, 2022. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 28, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
Appellant argues in substance that the claims are not directed to an abstract idea. 
Appellant submits that “the Office Action has overlooked the specific technical problem that the claimed invention addresses. The specific technical problem addressed by the claimed invention is one of fraud detection, such as by identifying security issues in the form of possible manipulation within, or externally to, the system”.
Appellant argues in substance that “the limitation of verifying of action probabilities based on models that are indicative of patterns of behavior of respective entities is not a fundamental economic concept or managing interactions between people — it is a technically implemented fraud detection measure. Accordingly, the claims do not recite certain methods of organizing human activity.”
Appellant further argues that “The claimed invention integrates the alleged abstract idea into a practical application... Analogous to Examples 37 and 42, the independent claims are directed towards an accounting system that dynamically tracks posted transactions between sets of entities to allow for dynamic determination and presentation on a GUI of action probabilities of late payment for incoming payments. This is clearly an advantageous and practical invention, with immense benefits in the field of financial planning. Users are provided in the GUI with up to date, real-time, information as to the likelihood of entities related to a specific event, such as accounts receivables, to respond to the event within a given time frame, for example, by paying an invoice on time.”
Furthermore, Appellant submits that example 40 is “analogous to the claimed invention which provides an improvement in the accuracy and integrity of determined probabilities of late payment for incoming payments by determining attempts to optimize scoring by identifying variations in the patterns of behavior that fall outside of a predetermined threshold.”
Appellant submits that “claims as a whole amount to something significantly more than the abstract idea.”
Lastly, Appellant submits “the user can readily identify any cash flow shortfalls or surpluses, and identify any necessary actions to be taken in the best interests of the first entity with confidence in the accuracy and integrity of the information being used as a basis for identifying those actions.” 




In response;
Examiner respectfully disagrees. Claims 1-8 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.    
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. The examiner has established a prima facie case because each claim was given the proper analysis under the test set forth by the Supreme Court and the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
Examiner incorporates herein the response to arguments from previous office actions including the final office action mailed on April 28, 2022. 
What Appellant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also, the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 
As mentioned previously, the claims recite the limitations of accessing data, the data comprising information about posted transactions that have been exchanged between a set of entities, each transaction including a sending entity and a receiving entity; dynamically generating, a set of performance values for each entity based on the data, wherein dynamically generating the set of performance values comprises automatically updating the set of performance values as new posted transactions are received; dynamically generating an action score for each entity of the set of entities, the generating the action score being based on at least one performance value of the set of performance values, the action score being a payment history metric providing an indication of past performance as a sending entity for performing transactions before a time deadline with respect to the set of performance values, wherein dynamically generating the action score comprises automatically updating the action score as the at least one performance value of the set of performance values is updated; causing presentation on a display for accessing action score information; receiving a request, from a user for one or more action probabilities associated with a first entity regarding an event, each action probability being a probability that a second entity responds to the event associated with the first entity within a predetermined time frame; automatically determining which related entities are associated with the event; dynamically determining the action probability associated with each entity of the related entities, the action probability being determined based on the action score associated with the related entity, wherein dynamically determining the action probability comprises automatically updating the action probability as the action score is updated; automatically causing presentation of the action probabilities, the presentation of the action probabilities comprising probabilities of late payment for incoming payments: and verifying the action probabilities by determining an indication of validity of the action scores, wherein determining an indication of validity comprises: determining patterns of behavior for one or more of the set of entities by generating a model representative of corresponding times, types of financial transaction data and vendor data entered by the entity; determining an attempt to optimize scoring by identifying variations in the patterns of behavior that fall outside of a predetermined threshold; and determining the indication of validity of the action scores based on the determination of the attempt to optimize.
The claimed process simply describes series of steps for generating action scores based on the performance of entities to determine action probabilities by these entities. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors of an accounting system, a network, a database and a graphical user interface (GUI) of a display device nothing in the claim precludes the limitations from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors. A marketing or sales activity is performed when initiating, generating and executing a transaction. If a claim limitation, under their broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “Certain Methods of Organizing Activity” in the 2019 PEG.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by Appellant. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
Examiner notes that Appellant’s claims as a whole, do not amount to significantly more than the abstract idea itself.  the processor limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. A generic recitation of a processor performing its generic computer functions does not make the claims less abstract. Also, the use of a particular machine and transformation to a different state or thing are not relevant to the instant application.
In making the determination of if the claimed idea is significantly more, the Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
As mentioned previously, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions. The processor is a general-purpose processor that performs general-purpose functions (see Appellant’s specification ¶[0283]). The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer processor performing its generic computer functions. Accordingly, claims are ineligible.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner notes that the claims are not directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . ..” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).
Moreover, Appellant’s citation of citation of example 37 is non-persuasive because the claims at issue in example 37 are readily distinguishable over the instant claims. In example 37, the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. Specifically, the additional elements recite a specific improvement over prior art systems. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.
Appellant’s citation of examples 40 and 42 is non-persuasive because the claims at issue in examples 40 and 42 are readily distinguishable over the instant claims. 
In example 40, the claim as a whole integrates a mental process into a practical application. The claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Net flow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. 
In example 42, the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. 
Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem (detecting fraud by verifying the validity of the action scores which involves analyzing patterns of behavior of the respective entities). The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea. “At best, the claim [] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot impact patent eligibility”) (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Dependent claims 2-8, 11-15 and 17-22 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea.
The dependent claims 2-8, 11-15 and 17-22 do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amount to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. Accordingly, claims 1-8 and 10-22 are rejected as ineligible for patenting under 35 U.S.C. 101.  

For the above reasons, it is believed that the rejections under 35 USC § 101 directed to non-statutory subject matter should be sustained.

Respectfully submitted,
/HANI M KAZIMI/
Primary Examiner, Art Unit 3691

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691 

/Vincent Millin/
                             
Appeal Practice Specialist                                                                                                                                                                          





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.